Title: To James Madison from Henry Lee, 29 January 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond Jany 29 1792
I received last night your letter of the 21st. On reference to the post office the subscribers to Frenaus gazette found their respective papers generally.
I have read with attention your remarks to my observations on the first clause in the reply of your house to the presidential speech & while I acknowledge the commercial advantages enjoyed by the states since the adoption of the present Govt. and confess my discovery of various qualifications in the reply which my mind had attributed to your pen, yet I am not convinced of the inapplicability of my observations as they respect yourself. It seems to me that a mal administration never can be corrected by palliatives: open positive opposition alone can effect a change in measures. For the commercial advantages we are indebted to the constitution alone, which forbids partial regulations; our former distresses in that line resulted from this source, & our present good flows from its opposite. But we pay highly for this boon by an impost on importation. Then I conceive it is fair to assert that the people of the U. States have as yet tasted only the promised felicity and that too very scantily.
I admire the constitution, I reverence the principles on which it is founded & love affectionately the objects which it contemplated. All that grieves me is, the perverseness of its administration. The effects heretofore produced are spurious, but have been so successful as to render in my judgement a change of constitution in operation certain altho there will be no change for a long time in names. The longer is procrastinated the attempt of men like yourself to force administration into due obedience to the constitution, the more difficult & doubtful will the work be, and all acknowledgements in favor of the adopted measure form additional obstacles. To this opinion you must attribute the freedom of my letter of the 9h. inst.
The latter part of your letter affects my mind very sensibly, as indeed you will presume. There are very few to whom I could say a word on this subject, but there is no question you can propound to me which will not receive a frank & full answer.
Was I called upon by the president to command the next campaign, my respect for him would induce me to disregard every triffling obstruction which might oppose my acceptance of the office; such as my own repose the care of my three children & the happiness I enjoy in attention to their welfard [sic], and in the execution of the dutys of my present station.
As a citizen I hold myself bound to obey the will of my country in taking any part her interests may demand from me.
Therefore am I upon this occasion under a biass in favor of obedience to any claim which may be made on me.
Yet I profess I should require some essential stipulations; stipulations only to secure a favorable issue to the campaign.
The enemy are formidable, in my judgement the warfare is difficult in the extreme from causes belonging to the war itself.
Then I should reckon on having to contend against a gallant desperate people who understand the use of their arms perfectly and who are fighting pro aris & focis with a variety of difficultys interwoven in the nature & manner of the war.
Of course I could not engage in a fruitless effort, & I should consider the effort vain, unless the composition of the army was fitted for the war, the officers suitable, & the supplys abundant. A change in the arms & discipline of the troops I should require and as far as I now can judge in the route. These tho are particulars that would no doubt be granted if on full consideration my suggestions merit approbation.
One objection I should only have (the above conditions being acceded to) and that is the abandoning my native country to whose goodness I am so much indebted—no circumstance on earth could induce me to act a part however gratifying to me, which could be construed into disregard or forgetfulness of this C Wealth.
Nor can I think that a change of the sort now spoken of could justify any imputiations of ingratitude or impropriety. If you find me seriously thought on in this new character, I hope to receive your sentiments on this last point, and should be obliged to you for your farther information, that I might in my domestic affairs prepare for a change which if it comes, will come suddenly.
The campaign must open in July at farthest, or our prospects of success will be gloomy. Your aff friend
Henry Lee
